Stratton, J.,
concurring. This case poses a troubling issue of a balancing of societal interests. There are strong public policies for preserving the sanctity of life on one hand and, on the other hand, for allowing one to protect oneself from harm in one’s own home.
However, the issues involved in domestic violence complicate any attempt to consider a duty to retreat from one’s own home. Domestic violence is the result of the abuser’s need to dominate and control. Often the risk of violence against a woman is heightened when she attempts to leave the abusive relationship. See Mahoney, Legal Images of Battered Women: Redefining the Issue of Separation (1991), 90 Mich.L.Rev. 1, 5-6. Research demonstrates that the battered woman’s attempt to retreat often increases the immediate danger to herself. Statistics show that a woman is at the greatest risk of death when she attempts to leave a relationship. See Dutton, Understanding Women’s Response to Domestic Violence (1993), 21 Hofstra L.Rev. 1191, 1212. The abuser may perceive his mate’s withdrawal, either emotionally or physically, as a loss of his dominance and control over her, which results in an escalation of his rage and more violence. Walker, Battered Women Syndrome and Self-Defense (1992), 6 Notre Dame Journal of Law, Ethics & Public Policy 321, 334.
In the case sub judice, the defendant testified of abuse and violence and presented expert testimony that she was suffering from battered woman syndrome. She testified that on the day in question, her boyfriend had already flown into a rage. He returned home from work early and entered the trailer screaming. She retreated to the bathroom but, unable to escape outside, ran to a closet and got a gun. She then returned to the kitchen, where Flowers continued to threaten her. She fired two warning shots, yet he continued to approach. Even after being shot, he continued to threaten her.
Had the defendant gotten around Flowers to the door of the small trailer, would her attempt to escape the altercation have increased the risk of her death? Would Flowers have become further enraged and tried to kill her? Under these circumstances, imposing a duty to retreat may have greatly increased the risk of a violent attack upon the defendant.
I do not believe we can ignore the issues of domestic violence wrapped up in this case. An instruction on the battered woman syndrome given in conjunction with an instruction that there is no duty to retreat from one’s own home could have changed the outcome of this case. We cannot know how the jury would have decided this tragic fact pattern had they been given instructions that properly allowed them to evaluate the battered woman syndrome with no duty to retreat.
In cases where there are no issues of domestic violence or battered woman syndrome, the jury can still weigh all these competing interests in assessing the *333reasonableness of the defendant’s response to and whether the defendant used more force than necessary to repel his or her attacker. The jury can still judge whether he or she could have reasonably avoided the danger.
Therefore, I concur with the majority.